Citation Nr: 0724417	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-43 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 1, 2002, 
for the grant of service connection for residuals of a neck 
injury, to include cervical strain with degenerative changes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision the RO granted service 
connection for residuals of a cervical spine injury, 
assigning a 10 percent rating effective August 1, 2002.  The 
veteran appealed both the effective date and the 10 percent 
rating.  In September 2004, the RO increased the veteran's 
disability rating to 20 percent, effective August 1, 2002.  
In November 2004, the veteran informed the RO in writing that 
he was satisfied with the 20 percent rating, but he still 
wished to appeal the August 1, 2002, effective date.  See AB 
v. Brown, 6 Vet App 35 (1993).  This matter was previously 
before the Board in September 2006 at which time it was 
remanded to the RO for additional development.  


FINDINGS OF FACT

1.  By a decision dated in February 1981, the RO denied the 
veteran's claim for service connection for residuals of a 
neck injury.  The veteran appealed this decision to the 
Board.  

2.  By a Board decision dated in March 1983, the Board denied 
the claim for service connection for a cervical spine 
disability.  The veteran was given notice of this decision in 
March 1983 and it is final.  

3.  The veteran first expressed interest in reopening the 
claim for service connection for residuals of a neck injury 
by written communication dated August 1, 2002.




CONCLUSION OF LAW

An effective date prior to August 1, 2002, for the grant of 
service connection for residuals of a neck injury to include 
cervical strain with degenerative changes is not warranted.  
38 U.S.C.A. §§  5108, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.400, 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
furnished the veteran adequate VCAA notice in September 2006 
which was after the April 2004 rating decision on appeal.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the September 2006 letter, the RO informed the 
claimant of the applicable laws and regulations regarding 
earlier effective date claims, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the September 
2006 letter explicitly notified the claimant of the need to 
submit any pertinent evidence in his possession.  See 38 
C.F.R. § 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.  Further, as no earlier effective date 
is being assigned herein, any failure to provide timely 
notice in accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) is rendered moot.

The veteran has had the opportunity to present evidence and 
argument in support of his claim, and he has not indicated 
the existence of any relevant evidence that is not on file.  
Moreover, as is discussed below, the nature of an earlier 
effective date claim is such that it hinges on evidence which 
is already in the file.  No amount of additional evidentiary 
development would change the outcome of this case.  For 
example, no examination is deemed warranted with respect to 
the earlier effective date claim, as any such examination 
would not serve to determine whether the record supports an 
earlier effective date.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The RO awarded the veteran service connection for residuals 
of a neck injury, to include cervical strain with 
degenerative changes, in April 2004 and assigned a 
compensable evaluation effective the date of his claim to 
reopen on August 1, 2002.  The veteran asserts that he is 
entitled to compensation for his cervical disability back to 
1982, which is around the time he initially filed a claim for 
service connection for a cervical disability.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2006).  The effective date of a 
reopened claim based on new and material evidence after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2006).

In the instant case, the veteran filed an initial claim for 
service connection for residuals of a neck injury in November 
1980 which the RO denied in February 1981 on the basis that 
the injury was not shown in service.  The veteran appealed 
this decision to the Board.  See 38 C.F.R. §§ 20.200, 20.302.  
In March 1983, the Board denied the claim and provided notice 
to the veteran that same month.  The Board's decision is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The next correspondence that the RO received from the veteran 
was his application (on VA Form 21-4138) to reopen his claim 
for service connection for residuals of a neck injury.  He 
asserted that the injury occurred in service as a result of 
an aircraft ejection.  The veteran signed this form on August 
1, 2002.  

Subsequent to this application, in October 2002, the RO 
received medical evidence from Michael W. Dayton, M.D., dated 
August 15, 2002, stating that the veteran's present neck 
discomfort was "strictly related to his ejection injury of 
8/17/68."  There is also an October 2004 VA orthopedic 
examination report containing the examiner's opinion that the 
veteran's present cervical changes were due to the injuries 
he sustained in service.  As the date of this evidence 
establishing the veteran's entitlement to service connection 
for his cervical disability is dated after the veteran's 
August 1, 2002, claim to reopen, this evidence does not 
entitle the veteran to an earlier effective date.  Moreover, 
as noted above, the law holds that the effective date of a 
reopened claim based on new and material evidence after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

The Board has considered the veteran's contention regarding 
the fact that the effective date of the grant of service 
connection should date back to his initial claim in 1980 
since the evidence clearly shows that his cervical disability 
is a result of an injury in service.  However, while the 
Board in no way disputes the finding that the veteran's 
present cervical disability is related to service, VA is 
bound by the laws as enacted by congress and its own 
controlling regulations regarding the finality of decisions 
and assignment of effective dates.  See 38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 3.400.  Consequently, as the veteran 
first expressed interest in reopening the previously denied 
claim for service connection for residuals of a neck injury 
by written communication on August 1, 2002, the effective 
date of the subsequent award of benefits can be no earlier 
than this date.  

Based on the foregoing, the preponderance of the evidence 
weighs against an effective date earlier than August 1, 2002, 
for the grant of service connection for residuals of a neck 
injury, to include cervical strain and degenerative changes.  
As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule is not for 
application and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an effective date earlier than August 1, 2002, 
for the grant of service connection for residuals of a neck 
injury, to include cervical strain with degenerative changes, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


